      Case 1:19-cv-09236-KPF Document 122 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




In re Tether and Bitfinex Crypto Asset                    No. 1:19-cv-09236 (KPF) (SN)
Litigation
                                                          NOTICE OF APPEARANCE ON
                                                          BEHALF OF BITTREX, INC.



TO:            THE CLERK OF THE COURT;
AND TO:        ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD.
       PLEASE TAKE NOTICE that Bittrex, Inc., by and through its attorneys of record, Claire

Martirosian and McNaul Ebel Nawrot & Helgren PLLC, hereby appears in the above-entitled cause,

and reserving all rights and without waiving any defenses, including defenses relating to lack of

personal jurisdiction and improper service of process, hereby requests that all further papers and

pleadings herein be served upon them at the address below stated.



DATED this 17th day of June, 2020.
Seattle, Washington                          McNAUL EBEL NAWROT & HELGREN PLLC


                                             By: /s/ Claire Martirosian
                                                 Claire Martirosian
                                                 600 University Street, Suite 2700
                                                 Seattle, WA 98101
                                                 Telephone: (206) 467-1816
                                                 Email:      CMartirosian@mcnaul.com


                                               Attorneys for Bittrex, Inc.
            Case 1:19-cv-09236-KPF Document 122 Filed 06/17/20 Page 2 of 2



                                      CERTIFICATE OF SERVICE

               I hereby certify that on June 17, 2020, I electronically filed the foregoing with the

     Clerk of the Court using the CM/ECF system, which will send notification of such filing to

     all counsel of record who receives CM/ECF notification.

               DATED this 17th day of June, 2020.


                                              By: /s/ Claire Martirosian
                                                  Claire Martirosian




3691-016 jf163140e3 2020-06-17
